The opinion of the Court was delivered, by
Lowrie, J.
The law gives a lien to mechanics on “ every building erected” by them; but not for adding to or altering an old building. The parties in their contract call this 'work additions and alterations: but is it properly so ? Every part of the house was reconstructed, except a part of three walls, and even in them the openings are new.
There must necessarily be cases wherein it is difficult to decide whether work done is to be regarded as the erection or as the alteration of a building, unless we regard as an alteration, any building in which old materials enter as an element, which would be unreasonable. A saddle may be new, though old stirrups, and even some leather of an old one, be used in making it. A sawmill may he new though it has an old water-wheel or forebay. Where the structure of a building is so completely changed that, in common parlance, it may be properly called a new building or a rebuilding, it comes within the lien law. This is sometimes difficult to decide, and then it must be left to the jury. Under the evidence here, the Court might have decided that it is a ease of a “building erected” within the meaning of the lien law, and ought not to have ordered a nonsuit.
Judgment reversed and new trial awarded.